t c memo united_states tax_court mulcahy pauritsch salvador co ltd f k a mulcahy pauritsch company ltd petitioner v commissioner of internal revenue respondent docket no filed date albert l grasso and david b shiner for petitioner naseem j khan james cascino and judah fish student for respondent memorandum findings_of_fact and opinion morrison judge in a notice dated date respondent whom we refer to here as the irs determined deficiencies in the federal_income_tax of petitioner whom we refer to here as the firm the irs determined the following deficiencies in tax dollar_figure for dollar_figure for and dollar_figure for the irs also determined that the firm was liable for accuracy-related_penalties under sec_6662 in the following amounts dollar_figure for dollar_figure for and dollar_figure for the firm disputes these determinations the firm shareholders and related entities findings_of_fact the firm is an accounting and consulting firm with its principal_place_of_business in orland park illinois the firm was founded in by edward w mulcahy michael f pauritsch and philip a salvador we refer to the three men collectively as the founders throughout the years in issue--2001 and 2003--the founders served as the firm’s board_of directors and sole officers the founders also served as the only members of the firm’s compensation committee which determined what the firm paid its employees officers and board members the firm was a c_corporation and a cash-basis taxpayer it used a calendar_year for its taxable_year 1petitioner’s full name is mulcahy pauritsch salvador co ltd this case also involves a related_entity named mps limited to avoid confusion we refer to petitioner as the firm and the related_entity as mps ltd 2all section references are to the internal_revenue_code as amended and effective during the years at issue all rule references are to the tax_court rules_of_practice and procedure from date through the end of the firm was owned by six shareholders and their ownership percentage sec_4 were as follows edward w mulcahy michael f pauritsch philip a salvador edward t mccormick glenn e byline david kobza we refer to mccormick byline and kobza as the minority shareholders kobza became a shareholder in no shareholders were related by blood or marriage at issue is the deductibility of payments the firm made to three related entities financial alternatives inc financial alternatives pem associates pem and mps limited mps ltd we refer to the three entities collectively as the related entities the sole shareholders of financial alternatives were the founders mulcahy pauritsch and salvador the founders owned financial alternatives in equal shares financial alternatives was a c_corporation that used a taxable_year ending june it 3the record is incomplete regarding the ownership percentages before date 4the shareholding percentages listed are rounded to the nearest percentage_point filed forms u s_corporation income_tax return for taxable years ending date and the founders also owned pem in equal shares pem was a general_partnership it filed forms u s return of partnership income for taxable_year sec_2001 sec_2002 and mulcahy and salvador owned mps ltd in equal shares but pauritsch was not an owner mps ltd was a limited_liability_company filing as a c_corporation it filed forms for taxable_year sec_2002 and the related entities did not perform any services for the firm in the years at issue the founders performed various services for the firm including accounting consulting and management services the firm’s other employees there were approximately throughout the years at issue performed both accounting and consulting services for the firm payments by the firm consulting fees compensation and interest_expense the firm paid the founders the following amounts which it designated as compensation year mulcahy dollar_figure big_number big_number pauritsch dollar_figure big_number big_number salvador dollar_figure big_number big_number total dollar_figure big_number big_number the firm made a number of payments to the related entities that it designated as consulting fees it now claims that these payments were compensation_for the services of the founders it paid pem as consulting fees dollar_figure in dollar_figure in and dollar_figure in it paid financial alternatives as consulting fees dollar_figure in dollar_figure 5note that if the firm had made payments to the founders that were profit distributions besides the consulting fee payments which the irs contends were profit distributions this would plausibly point in favor of characterizing the consulting fee payments as compensation_for services the firm does not contend that there were any profit distributions note also that if the firm had made other_payments to the founders for their services besides the amounts paid directly to the founders as compensation and the amounts paid as consulting fees to the related entities fees the firm contends were payments in exchange for the founders’ services this would plausibly point in favor of characterizing the consulting fee payments as profit distributions the irs does not contend that there were any other_payments for the founders’ services 6the firm also made payments it designated as rent to pem in the following amounts dollar_figure in dollar_figure in and dollar_figure in it paid the amounts in installments of dollar_figure the firm paid pem each month during through except the following months date date date and date neither party argued that any part of the amounts designated as rent was a distribution to the founders or compensation_for the founders’ services as discussed below the firm also paid dollar_figure that it designated as an interest_expense to pem in as discussed below the firm claimed a deduction of dollar_figure--which is the sum of two of the three payments it designated as interest_expenses in the firm now argues that the dollar_figure is additional compensation_for the founders’ services 7in its petition the firm asserted that it paid consulting fees of dollar_figure to financial alternatives in we find that it paid only dollar_figure because i the canceled check evidencing the payment to financial alternatives was for dollar_figure not dollar_figure ii the firm did not object to the irs’ proposed finding of fact that it paid financial alternatives dollar_figure not dollar_figure and iii financial alternatives reported continued in and dollar_figure in and it paid mps ltd as consulting fees zero in dollar_figure in and dollar_figure in to summarize we find the firm paid the following amounts to the related entities which it designated as consulting fees year financial alternatives pem mps ltd total dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure big_number big_number the firm paid pem throughout the year and paid financial alternatives and mps ltd at the end of each year salvador determined the amounts of the payments to financial alternatives and mps ltd by setting the total_amounts of these payments equal to the cash the firm had on hand at the end of the year he did this for tax planning reasons the result of removing all the cash on hand was to reduce the taxable_income that the firm reported to zero or near zero continued only dollar_figure in gross_receipts on its tax_year ending date 8for the amounts paid to financial alternatives and pem the firm provided canceled checks as evidence of the payment it did not offer canceled checks for the payments to mps ltd but it offered testimony that the payments were made and a copy of its general ledger showing the payments we find this evidence credible the compensation committee allocated the firm’s payments to the related entities among the founders according to the hours each founder worked for the year the related entities in turn paid the founders according roughly to the committee’s allocation the payments to each founder by the related entities were thus proportionate to his hours worked in relation to the other founders and not to his shareholdings the allocations were as follows total pauritsch dollar_figure big_number big_number year mulcahy dollar_figure big_number big_number 1dollar_figure big_number big_number 1the firm included in the amounts that it allocated to its founders the dollar_figure that it claims to have paid to financial alternatives but that we find it did not in fact pay see supra note hence the total allocation for is dollar_figure more than the amount we find the firm paid to the related entities salvador dollar_figure big_number big_number besides the amounts paid to pem as consulting fees in the firm paid pem dollar_figure which it designated as an interest_expense 9the dollar_figure is in issue because as discussed below the irs disallowed the firm’s deduction of that amount the firm paid another dollar_figure on date which it designated as an interest_expense neither party however has asserted that this payment was either additional compensation_for the founders’ services or a distribution of profits see also supra note sec_5 and finally in its petition the firm asserted that in it paid dollar_figure to a company named sure prep for consulting services as we explain below we find that the firm did not make this payment see infra part i d deductions the firm filed forms for and reporting gross_receipts of dollar_figure dollar_figure and dollar_figure respectively it reported taxable_income of dollar_figure for and zero in it reported a loss of dollar_figure for among the deductions claimed on the returns the firm claimed consulting fees of dollar_figure for dollar_figure for and dollar_figure for of the dollar_figure of consulting fees deducted in dollar_figure was for the alleged payment to sure prep the firm claimed on its return i a credit for prior-year minimum_tax of dollar_figure ii a net_operating_loss carryforward deduction of dollar_figure and iii a deduction for the dollar_figure that it paid pem as an interest_expense notice_of_deficiency in a notice dated date the irs determined the following deficiencies in tax dollar_figure for dollar_figure for and dollar_figure for the deficiencies primarily resulted from disallowance of the deductions for consulting fees the irs also determined that the firm was not entitled to the dollar_figure interest_expense_deduction in and as a result of its disallowance of the consulting fee deductions for and the irs determined that for the firm was entitled to neither the credit for prior-year minimum_tax nor the deduction for the net_operating_loss carry forward the irs also determined that the firm was liable for accuracy-related_penalties under sec_6662 in the following amounts dollar_figure in dollar_figure in and dollar_figure in opinion at issue is whether the irs properly disallowed deductions for i consulting fees paid to the related entities ii an interest_expense paid to pem and iii consulting fees paid to sure prep also at issue is whether the irs properly imposed penalties under sec_6662 as we explain below we find that the irs properly disallowed the deductions and properly imposed penalties i deductions and credits a burden_of_proof generally the taxpayer has the burden of proving that the determinations in the notice_of_deficiency are wrong rule a 290_us_111 sec_7491 shifts the burden_of_proof to the irs if i the taxpayer satisfies the conditions set forth in sec_7491 and ii the taxpayer introduces credible_evidence on factual issues relevant to the taxpayer’s liability for a tax under subtitle a or b to satisfy sec_7491 the taxpayer must comply with the substantiation and recordkeeping requirements of the internal_revenue_code sec_7491 the taxpayer must also cooperate with reasonable requests by the irs for witnesses information documents meetings and interviews sec_7491 and if the taxpayer is a corporation it must meet the net-worth requirements of sec_7430 see sec_7491 a taxpayer bears the burden of proving it satisfied these conditions see 116_tc_438 the firm has neither contended nor adduced evidence that it satisfied these conditions thus sec_7491 does not shift the burden_of_proof to the irs the firm therefore has the burden_of_proof regarding its entitlement to the deductions at issue b payments to the related entities-- consulting fee deductions10 sec_162 allows taxpayers to deduct ordinary and necessary expenses including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered the irs argues that the firm is not entitled to deductions for the consulting fee payments because the related entities rendered no services to the firm citing 417_us_134 the irs argues that the firm is bound to the form it chose for the transactions with the related entitiesdollar_figure 10as we explain below we find that the firm is not entitled to deductions for the consulting fee payments to the related entities there is an additional reason the consulting fees paid to pem in particular are not deductible the firm’s counsel conceded--and salvador testified--that some of the payments to pem that were reported as consulting fees were properly characterized as return s on capital the firm offered neither evidence nor a legal theory as to why such a return_of_capital is deductible even if some part of the consulting fee payments to pem were deductible the firm has not demonstrated what part of the consulting fee payments were nondeductible returns of capital we have no way of reasonably allocating the consulting fee payments between returns of capital and nonreturns of capital thus the consulting fee payments to pem are not deductible because the firm has conceded that at least part of the payments was a return_of_capital 11the firm structured the form of its transactions with the related entities as if it was paying the related entities for services rendered by the related entities the payments were made to the related entities not the founders the firm recorded the payments in its general ledger as consulting fees paid to the related entities the checks issued by the firm did not designate the payments as payments for the founders’ services and the way the firm filed tax forms and paid taxes continued therefore the irs argues the consulting fee payments should be tested for deductibility as payments for the related entities’ services--as opposed to payments for the founders’ services we need not reach this issue because even if the payments are tested for deductibility as payments for the founders’ services the firm failed to show that the payments are deductible sec_1_162-7 income_tax regs provides that there may be included among the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business a reasonable allowance for salaries or other compensation_for_personal_services actually rendered emphasis added the firm concedes that no services were rendered by the related entities therefore the firm is not entitled to deduct the consulting fee payments as payments for services rendered by the related entities continued was consistent with payments made for the services of the related entities the firm did not withhold payroll_taxes on the consulting fee payments as it would have been required to do with respect to employee compensation payments to the founders it did not include the consulting fee payments on the founders’ forms w-2 wage and tax statement as it would have been required to do with respect to employee-compensation payments to the founders it did not issue the founders forms 1099-misc miscellaneous income as it would have been required to do with respect to payments of nonemployee compensation to the founders finally it did not report the consulting fee payments on its income_tax returns as officers’ compensation evaluating the payments as if they were payments for the founders’ services we find that the firm has failed to show that it is entitled to the deductions reasonableness a deduction for compensation may not exceed what is reasonable under all the circumstances sec_1_162-7 income_tax regs the court_of_appeals for the seventh circuit in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 has held that to determine if payments of compensation are reasonable an independent_investor_test should be applied see also 560_f3d_620 7th cir revg tcmemo_2004_207 appeal of this case will be to the seventh circuit unless the parties otherwise agree see sec_7482 and we follow the law of the court_of_appeals to which an appeal will lie 54_tc_742 affd 445_f2d_985 10th cir therefore the independent_investor_test must be applied in determining whether the consulting fee payments are deductible the independent_investor_test creates a rebuttable_presumption that an owner-employee’s salary is reasonable if investors obtain a far higher return than they had any reason to expect exacto spring corp v commissioner supra pincite the test’s rationale is that investors pay managers salaries to work to increase the value of the assets entrusted to their management id pincite a high rate of return indicates that the assets’ value increased and that the manager therefore provided valuable services id thus if investors obtain returns above what they should reasonably expect a manager’s salary is presumptively reasonable id pincite the presumption is rebutted if the high rate of return is attributable to an extraneous event rather than the manager’s efforts see menard inc v commissioner supra pincite giving examples the parties disagree on how to calculate the rate of return on investment which is also known as the rate of return on equity the firm contends that the rate of return on equity is equal to its gross revenue for one year minus its gross revenue for the prior year divided by the gross revenue for the prior year this definition is based on the theory that the value of the firm’s equity is equal to the firm’s gross revenue for one year the firm claims that annual gross revenue is an appropriate measure of the firm’s equity because someone once offered to buy the firm for a purchase_price equal to one year’s gross revenue gross revenues were dollar_figure for dollar_figure for and dollar_figure for and the firm claims that gross revenues for were dollar_figure so the firm calculates that from to the cumulative rate of return for the shareholders was dollar_figure percent the irs does not propose an exact formula for rate of return on equity it argues only that rate of return on equity should depend on annual net_income any formula for rate of return on equity using annual net_income would--in this case--result in a rate of return on equity near zero for example if the rate of return on equity is defined as annual net_income divided by the value of equity the rate of return on equity would be near zero because i the firm’s annual net_income was near zero and ii the value of equity was substantial relative to that annual net_income we agree with the irs that the rate of return on the firm’s equity should be calculated by reference to annual net_income not the year-to-year change in gross revenue it is inappropriate to look to gross revenue or to changes in gross revenue to determine if equity investors are receiving good returns on their investment a corporation’s shareholders do not seek to maximize gross revenue they seek to maximize profit 12the firm attached documents supporting this contention to its reply brief but did not offer them into evidence statements in a party’s brief and documents attached to a party’s brief are not evidence rule c and we will not consider them see godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir see 587_f3d_787 7th cir profit equals revenues minus costdollar_figure it is therefore different from revenues see 2_f3d_192 7th cir hoefer’s desire to maximize gross revenues contrasted with wnic’s desire to maximize net profits put them on a collision course emphasis added a company with high revenues does not necessarily have high profits suppose for example that a company receives dollar_figure million per year from its clients pays dollar_figure million to its employees in wages and has no other revenues or costs the gross revenues of such a company would be dollar_figure million but its profit would be zero such a company would not be earning a good rate of return for its equity investors using annual net_income comports with the approach taken by the seventh circuit in exacto spring corp v commissioner supra in evaluating the rate of return on exacto’s equity the seventh circuit relied on the tax court’s finding that the rate of return on the equity of the exacto spring corp was percent id pincite that percent figure was based on the posttax profit of the company see heitz v commissioner supra an investor return analysis compares a company’s after- tax profit to its equity to determine whether an independent 13profit is roughly equivalent to annual net_income for these purposes investor would be satisfied with the level of return emphasis added thus the seventh circuit in exacto spring looked to profit not gross_income again the seventh circuit is where an appeal of this case will lie and we are required to follow its caselaw having addressed the question of how to define the rate of return on equity we find that the rate of return on the firm’s equity is too low to create a presumption that the amounts claimed as consulting fees were reasonable_compensation for the founders’ services in menard inc v commissioner f 3d pincite the rate of return on equity was percent and in exacto spring corp v commissioner f 3d pincite the rate of return was percent both rates of return were high enough to create a presumption that the compensation received by the respective shareholders for their services was reasonable but in this case the firm reported taxable_income of dollar_figure for a tax loss of dollar_figure for and taxable_income of zero for this makes the rate of return on equity either near zero below zero or zero in each respective year thus the independent_investor_test does not create a presumption that the amounts were reasonable without the aid of the presumption of reasonability the firm has not otherwise shown that the amounts it seeks to deduct as compensation were reasonable generally reasonable and true compensation is only such amount as would ordinarily be paid for like services by like enterprises under like circumstances sec_1_162-7 income_tax regsdollar_figure the firm has not satisfied this standard because as we explain below i the firm’s expert relied on irrelevant statistics regarding the amounts paid to the shareholder-employees at other companies and ii the firm has not shown that the other benchmarks it offered--the amounts it paid the minority shareholders and other employees--are appropriate for comparison using statistics gathered from other firms the firm’s expert witness marc rosenberg opined on the reasonableness of amounts paid to each founder which included i amounts designated as compensation and ii amounts designated as consulting fees the first problem with his analysis is that the statistics he gathered from other firms were irrelevant he appears to have relied on the following statistic he gathered from each firm i the sum of a the salaries the other firm ostensibly paid its owners for its owners’ services and b the 14in considering evidence of what would be paid for services similar to the services provided by the founders we bear in mind the seventh circuit’s admonition in 196_f3d_833 7th cir revg heitz v commissioner tcmemo_1998_220 that courts should not invite themselves to decide what the taxpayer’s employees should be paid on the basis of the judges’ own ideas of what jobs are comparable we consider evidence of what would be paid for similar services because we have first addressed the question of whether the taxpayer in this case had a high rate of return on equity other firm’s net_income divided by ii the other firm’s total number of owners this statistic does not necessarily correspond to what owners of other firms received for their services for example suppose that another company paid its sole owner dollar_figure per year in salary payments that were ostensibly for services this does not mean that the owner’s services to the company were worth dollar_figure even though the dollar_figure in payments were nominally labeled by the company as salary the payments could in reality be a return on the owner’s investment in the company or a repayment of the investment similarly suppose that a company with a sole owner has dollar_figure in net_income this does not mean that its sole owner’s services were worth dollar_figure the dollar_figure in income could have resulted from the owner’s investment in the company as opposed to the owner’s services the second problem with rosenberg’s analysis is that he opined on the wrong thing he concluded that the payments to the founders were reasonable not that they were reasonable_compensation for services for example the total payments to mulcahy in were dollar_figure which is the sum of dollar_figure in wages and dollar_figure in consulting fees paid through the related entities it does not help us to know as rosenberg informs us that it was reasonable for the firm to pay mulcahy dollar_figure what we need to know is whether dollar_figure was a reasonable amount to compensate mulcahy for his services rosenberg’s report does not support the firm’s position the firm also argues that because the amounts it reported as compensation_for each minority shareholder were more than the amounts it reported as compensation_for each founder the consulting fees it paid to the founders through the related entities must have been reasonable this argument fails for two reasons first the firm did not establish that the amounts it paid the minority shareholders as compensation were actually compensation_for services the minority shareholders were shareholders not merely employees the payments they received could have been partially composed of profit distributions second the firm has not established that the services performed by the minority shareholders were like the services performed by the founders similarly the firm argues that the founders’ pay is reasonable because the founders should be paid substantially more than nonshareholder employees whose salaries were similar to the amounts the firm paid the founders directly although the compensation of nonshareholder employees would not include profit distributions as could the payments to the minority shareholders the firm has not shown how the services performed by these nonshareholder employees compare to the services performed by the founders the firm has offered only general testimony about the importance of the founders to the firm and has not offered specific evidence about the services performed by the founders or any of the employees the firm--which has the burden of proof--simply has not offered enough evidence to allow us to compare the relative value of the founders’ services and the services of the nonshareholder employees because the firm did not meet its burden_of_proof we find that the consulting fee payments were not reasonable_compensation to the founders intent to compensate besides being reasonable to be deductible as compensation a payment must be intended by the payor--at the time of payment--to compensate for services see 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir see also exacto spring corp v commissioner f 3d pincite stating that even where the taxpayer was entitled to the presumption of reasonability the government could have prevailed by showing that while the owner employee’s salary may have been no greater than would be reasonable in the circumstances the company did not in fact intend to pay the amount as salary where shareholders set their own pay we must apply careful scrutiny because payments labeled as compensation may be profit distributions 73_tc_1142 cf menard inc v commissioner f 3d pincite treating a dividend as salary is less likely to be attempted in a publicly_held_corporation one characteristic of the consulting fee payments was that the amounts eventually paid to the founders were proportionate to the hours worked by the founders rather than to the founders’ ownership shares because of this the firm argues that sec_1_162-7 income_tax regs compels the conclusion that the firm did not intend for the payments to be profit distributions that regulation provides that payments to shareholder-employees are likely to be profit distributions if i the payments are proportionate to ownership shares and ii the payments are more than what employers normally pay for similar services the regulation does not say that only payments that meet these two conditions can be considered profit distributions payments that fail the two conditions could qualify as profit distributions for example payments that are not proportionate to ownership shares can be profit distributions see eg 25_tc_387 thus the consulting fee payments to the firm’s founders can be considered profit distributions even though the payments are not proportionate to ownership shares we find that the firm intended for the payments to the related entities to distribute profits not to compensate for services as discussed above salvador chose the amount to pay each year so that the payments distributed all or nearly all accumulated profit for the year he did this for tax planning purposes each founder’s percentage of the payments to the related entities was tied to hours worked but the firm’s intent in making the payments was to eliminate all taxable_income the firm did not intend to compensate for services c payments to pem--interest expense deduction the firm claims it paid pem dollar_figure an amount that it deducted as an interest_expense for the firm now concedes that the dollar_figure was not deductible as an interest_expense but the firm asserts that it was deductible as compensation to the founders paid through pem as discussed above for a payment to be deductible as compensation_for services under sec_162 the payor must intend to compensate for services see supra part i b as with the payments designated as consulting fee payments the firm has failed to show that this amount was intended as compensation as opposed to a distribution of profits or payment of nondeductible interest the firm has the burden_of_proof and we therefore find that it was not entitled to the deduction d payment to sure prep-- consulting fee deduction a portion of the dollar_figure deducted by the firm in in consulting fees was for an alleged dollar_figure payment to sure prep in its petition the firm asserted that in it paid dollar_figure to sure prep for consulting services the irs denied that the firm made the payment the parties’ briefs did not address the deductibility of the purported payment although there is an entry in the firm’s general ledger that may correspond to this amount see ex 46-r pincite the firm provided no other evidence that it in fact paid the dollar_figure or that the ledger entry corresponds to this purported payment even if the firm paid the dollar_figure no evidence shows that such a payment would have been deductible we therefore find that the dollar_figure the firm claimed on the return was not paid and alternatively even if paid that it is not deductible e the net_operating_loss_deduction and the credit for prior-year minimum_tax for tax_year the irs disallowed the firm’s net_operating_loss_deduction and the firm’s credit for prior-year minimum_tax because the irs properly disallowed the consulting fee and interest_expense deductions the irs properly disallowed the net_operating_loss_deduction and the credit for prior-year minimum_tax ii penalties the irs determined that the firm was liable for accuracy- related penalties under sec_6662 sec_6662 imposes a penalty on an underpayment_of_tax that results either from negligence or disregard of rules and regulations or from a substantial_understatement_of_income_tax the irs determined that there were underpayments of tax for the years at issue and that the underpayments were attributable to substantial understatements of income_tax or alternatively negligence as we explain below we find that the firm is liable for the accuracy-related_penalty due to substantial understatements of income_tax we therefore do not reach whether the underpayments are also attributable to negligence generally an understatement is the excess of tax required to be shown on the return over the tax_shown_on_the_return sec_6662 sec_1_6662-4 income_tax regs for corporations other than s_corporations and personal_holding_companies an understatement is considered substantial if it exceeds dollar_figure and exceeds percent of the tax required to be shown on the return sec_6662 sec_1_6662-4 income_tax regs no penalty is imposed on a portion of the underpayment if the taxpayer both i had reasonable_cause for that portion and ii acted in good_faith regarding that portion see sec_6664 sec_1_6664-4 income_tax regs a burden_of_proof sec_7491 provides that the irs has the burden of production regarding the liability of any individual for any penalty addition_to_tax or additional_amount imposed by the internal_revenue_code to meet this burden the irs must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite the taxpayer not the irs bears the burden_of_proof thus if the irs meets the burden of production the taxpayer bears the burden of proving that it is not liable for penalties id pincite the taxpayer bears the burdens of both production and proof on reasonable_cause and good_faith see id pincite the irs need not introduce evidence regarding reasonable_cause b substantial_understatement the irs met its burden of production for substantial_understatement because it has shown that in each year in issue i the firm understated its tax and ii the understatement was substantial as discussed above the irs has shown that the firm understated its tax by dollar_figure in dollar_figure in and dollar_figure in the firm’s returns show tax of dollar_figure in zero in and zero in because each year’s understatement exceeds dollar_figure and exceeds percent of the total_tax required to be shown on the return the understatements were substantial thus the irs has come forward with sufficient evidence that it is appropriate to impose the substantial_understatement_penalty for each year the firm failed to prove that it is not liable for the penalty and as explained below the firm has not shown that it had reasonable_cause for and acted in good_faith regarding any part of any underpayment c reasonable_cause and good_faith the firm argues that penalties should be abated because it had reasonable_cause for and acted in good_faith regarding the underpayments the firm has not met its burden_of_proof for reasonable_cause and good_faith as to the consulting fee deductions paid to the related entities the firm did not show that it had reasonable_cause to believe it could deduct as compensation payments to entities that performed no services the firm asserted that it evaluated the applicable tax laws reviewed relevant statistical information of like enterprises and determined that the compensation_for the founders paid as ‘consulting fees’ through the affiliated entities was deductible petrs posttrial br pincite but the firm did not point to specific evidence that it had reasonable_cause for the underpayments and the statistics on which salvador relied were the same irrelevant statistics on which rosenberg based his expert testimony besides salvador testified that when actually determining how much to pay through the related entities at the end of each year he looked to cash on hand not to rosenberg’s statistics finally the firm offered no reasonable_cause for the underpayments attributable to the interest_expense deductions and the deductions for consulting fees paid to sure prep generally one of the most important factors in demonstrating reasonable_cause and good_faith is the extent of the taxpayer’s effort to determine its proper tax_liability sec_1_6664-4 income_tax regs the firm provided little evidence of such efforts other factors include the taxpayer’s experience knowledge and education id these factors weigh heavily against the firm which specialized in accounting and consulting thus the firm has not proven that it had reasonable_cause for and acted in good_faith regarding any part of any underpayment we therefore find that the irs correctly determined that the firm is liable for the penalty under sec_6662 for substantial_understatement_of_income_tax iii summary the firm has not shown that it was entitled to the consulting fee deductions for payments to the related entities the firm has not shown that it is entitled to deduct the dollar_figure for which it claimed a deduction as an interest_expense and the firm has not shown that it was entitled to deduct the dollar_figure it claims to have paid to sure prep as consulting fees we therefore sustain the irs’ determinations disallowing i the consulting fee deductions for and ii the interest_expense_deduction for iii the net_operating_loss_deduction for and iv the credit for prior-year minimum_tax for finally the irs has shown that it was appropriate to impose penalties under sec_6662 for substantial_understatement_of_income_tax the firm has failed to show that it had reasonable_cause for and acted in good_faith regarding any part of any underpayment we therefore sustain the irs’ determinations on penalties to reflect the foregoing decision will be entered for respondent
